Citation Nr: 1403237	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-24 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating, in excess of 20 percent for a lumbar strain.

2.  Entitlement to an increased disability rating, in excess of 10 percent for post operative residuals (PO), hiatal hernia with reflux.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  

By rating action in January 2009, the evaluation for a lumbar strain was increased from 10 percent to 20 percent disabling.  Likewise by rating action in May 2010, the evaluation for PO hiatal hernia with reflux was increased from 0 percent to 10 percent disabling.  The Veteran appealed these rating decisions to the Board.  

The Veteran testified in January 2011 at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims an evaluation greater than 20 percent is warranted for his service connected lumbar back strain; and in excess of 10 percent for his service-connected PO residuals of a hiatal hernia.  The Board notes he was last provided a VA examination to address the severity of his disabilities in March 2010, a period of almost 4 years.  Since that time, he has reported that his symptoms have increased in severity, including during his January 2011 videoconference hearing.  (pps. 3, 10)   Given the Veteran's assertions of an increase in severity, as well as the lengthy period of time since his last VA examination, the Board finds a remand is necessary to provide the Veteran a new VA examination to address the current severity of his service-connected disabilities.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Secondly, the March 2010 examination states that low back pain radiates down the right leg.  The examiner notes intervertebral disc space narrowing; hypherthrophic spurring; anterior wedging T12; DJD SI joint.  A further discussion is necessary to determine the extent of any neurological symptoms associated with his back disability.  

As a final note, on remand, any outstanding VA treatment records should be obtained, and the Veteran should be requested to provide the necessary information and medical release authorization to allow VA to obtain any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for his lumbar spine and PO residuals of a hiatal hernia since March 2010.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Contact the Veteran and request he identify any private medical providers who have treated him for his service-connected lumbar spine and PO residuals of a hiatal hernia since March 2010.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA.  Following receipt of the required release, obtain any relevant treatment records.

3. Schedule the Veteran for a VA examination of his low back to evaluate all current orthopedic and neurologic manifestations of the disability.  The claims folder must be provided to the examiner for use in the study of this case, and the report should state that it and any electronic records have been reviewed.  All indicated tests and studies should be conducted.  

This should include an examination to determine all neurologic abnormalities that result from the low back disability.  The examination should indicate the range of motion of the Veteran's lumbar spine in terms of degrees.  Any additional impairment due to pain, weakness, incoordination, excess fatigability or flare-ups should be identified.  This should be expressed in terms of the additional limitation of motion resulting from these factors.

Moreover, if the Veteran reports periods of flare-up, the examiner must estimate any additional loss of motion, in degrees, as a result of such flare-ups.  The examiner should also identify each neurolological abnormality that is attributable to the low back disability.  

Finally, the examiner should state whether or not the Veteran has experienced incapacitating episodes due to his back disability and, if so, the total duration of these episodes over the past 12 months.  

The reasons for all opinions should be provided.  If the examiner is unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for this should be noted. Any missing evidence required to supply the requested opinion should be identified.  If additional medical consultations from other specialties are required, these should be arranged.

4.  Following completion of the above, schedule the Veteran for a VA examination to determine the current severity of his service-connected PO residuals of a hiatal hernia.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect such a review was accomplished.  Any electronic records should also be reviewed and this review should be noted in the report.  All indicated studies should be performed, and all findings set forth in detail.  After reviewing the record, examining the Veteran, and performing any medically indicated testing, the examiner should address the following:

Describe any symptomatology associated with the Veteran's service-connected PO residuals of a hiatal hernia;

Comment as to whether the Veteran's disability is manifested by any medical evidence of persistent recurrent epigastric stress with dysphagia, paresis, and regurgitation or substernal arm and/or shoulder pain;

Provide an opinion as to the severity of any symptomatology noted above, specifically an opinion as to whether such symptomatology is productive of severe or considerable impairment of health.

A complete rationale must be provided for all opinions expressed.

5.  After the development requested above has been completed to the extent possible, review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

